WYZANSKI, District Judge.
This is an action of tort wherein the plaintiff, invoking the diversity jurisdiction of this Court, seeks to recover damages for injuries she sustained as the result of a fall fi*om a horse rented to her by the defendants.
Although the issue on which the Court’s Opinion is solicited at this stage relates primarily to liability, there is in the memoranda and in the depositions a full disclosure of the damages which the plaintiff says that she suffered.
Thus, in the plaintiff’s own memorandum of law, at page 4 it is asserted, “ * * * the plaintiff suffered pain, shock and was sick * * *. She was at the Milton Hospital for one day and had X-Rays taken there. On the following day, she was taken by ambulance to the Beth Israel Hospital, where she remained three weeks. There, she was placed in two plaster casts for about two months and thereafter in a brace for six weeks. Following her discharge from the hospital, the plaintiff was incapacitated, or hampered in her activities, for about two months. She continued thereafter to suffer discomfort and pain in her back.”
Upon the basis of her own statements, and those of her counsel it is transparent that a judgment as high as $10,000 would not be justified'and the case is therefore dismissed for want of jurisdiction. 28 U.S.C. § 1332.